Case 5:16-cv-05366-TLB Document 203-1   Filed 12/30/19 Page 1 of 3 PageID #: 11582




               EXHIBIT 1
     SUPPLEMENTAL DECLARATION OF
        DR. MATTHEW THOMPSON
Case 5:16-cv-05366-TLB Document 203-1               Filed 12/30/19 Page 2 of 3 PageID #: 11583



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF ARKANSAS

 DAVID BROWNE, ANTONIO                             )
 CALDWELL, and LUCRETIA HALL, on                   )
 behalf of themselves and all those similarly      )
 situated,                                         )       Case No. 5:16-cv-05366, TLB
                                                   )
                Plaintiffs,                        )
                                                   )
 v.                                                )
                                                   )
 P.A.M. TRANSPORT, INC.,                           )
 297 West Henri de Tonti Blvd.                     )
 Tontitown, AR 72770                               )
                                                   )
                And                                )
                                                   )
 JOHN DOES, 1-10                                   )
 c/o P.A.M. TRANSPORT, INC.                        )
 297 West Henri de Tonti Blvd.                     )
 Tontitown, AR 72770                               )
                                                   )
                Defendants.                        )

         SUPPLEMENTAL DECLARATION OF DR. MATTHEW R. THOMPSON

        I, Matthew Thompson, Ph.D., do hereby state and affirm as follows:

        1.      I am a labor economist experienced in the statistical analysis of employment

 practices, employment outcomes, and the computation of economic loss estimates in

 employment matters. In this capacity I routinely work with company-specific Human Resources

 information systems, time-keeping and employer payroll data. Using these data I am regularly

 retained to examine whether the data support allegations raised in Equal Employment

 Opportunity (EEOC, Title VII and ADA) matters, Office of Federal Contract Compliance

 Program (OFCCP) investigations, Fair Labor Standards Act (FLSA) and state wage and hour

 litigation matters, as well as estimate potential economic losses.
Case 5:16-cv-05366-TLB Document 203-1               Filed 12/30/19 Page 3 of 3 PageID #: 11584



 I completed the Ph.D. in Economics at the University of North Carolina – Chapel Hill in 1997. I

 am currently a Vice President and Practice Leader of Charles River Associates’ (CRA) Labor

 and Employment practice, a position I have held since 2007.

          2.     I submitted a declaration in this matter on December 13, 2019 that reported last

 pay dates for a number of opt-ins. The date that I relied upon from the data was the pay period

 end date, typically a Friday, meaning that I identified opt-ins who never performed work during

 pay period within the three-year period prior to their filing date. The dates in my prior

 declaration accurately reflect the last pay period end dates for each individual listed in Exhibits 1

 and 2.

          3.     It is my understanding that Plaintiffs’ counsel contends that check date (the date

 that the check is issued or direct deposited to the driver) is more appropriate. If I were to use the

 check date rather than the pay period end date, then the following individuals from Exhibits 1

 and 2 of my prior declaration filed consent forms within three years of their final check date:

 Rosalinda Bridges, Susan Hall, Jacob Martin, Timothy McDonald, William McMillan, Dorran

 Smith, Joel Urbina, Christopher Waits, Robert Gilreath. All other individuals listed in Exhibits 1

 and 2 filed consent forms more than three years after their last check dates.

          I declare under penalty of perjury that the foregoing is true and correct to the best of my

 information, knowledge and belief.

          Executed this 29th day of December, 2019.




                                               Matthew R. Thompson, Ph.D.
          NASHVILLE 27403-20 658734v1




                                               2
